Filed 1/8/15 Kwak v. Golden Crown Dental Lab CA2/5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


JOHN J. KWAK,                                                        B253558

         Plaintiff and Appellant,                                    (Los Angeles County
                                                                     Super. Ct. No. BC465932)
         v.

GOLDEN CROWN DENTAL LAB, INC.
et al.,

         Defendants and Respondents.



      APPEAL from a judgment of the Superior Court of Los Angeles County.
Barbara A. Meiers, Judge. Dismissed.

         Baird A. Brown for Plaintiff and Appellant.

      Law Offices of Chanho C. Joo, Frank E. Marchetti and Chanho C. Joo for
Defendants and Respondents.




                                                       ******
       Plaintiff and appellant John J. Kwak appeals from a trial court order sustaining the
demurrer of defendants Glen Kim and Golden Crown Dental Lab, Inc. without leave to
amend. It is elementary that “[a]n order sustaining a demurrer without leave to amend is
not an appealable order; only a judgment entered on such an order can be appealed.” (I.J.
Weinrot & Son, Inc. v. Jackson (1985) 40 Cal.3d 327, 331; Code Civ. Proc., § 904.1.)
We recognize that appellate courts do frequently “save” such erroneous appeals by
treating them as being from a subsequently entered judgment of dismissal. (See, e.g.,
Bame v. City of Del Mar (2001) 86 Cal.App.4th 1346, 1353, fn. 5.) However, in the
present case no judgment of dismissal has yet been entered. “[T]he ultimate
responsibility rests with the appealing party; plaintiff could have requested the trial court
to compel defendant to prepare the judgment or requested permission to prepare and file
the judgment himself to perfect his appeal rights.” (Jordan v. Malone (1992) 5
Cal.App.4th 18, 21.)
       Because no appealable order or judgment has been entered in this case, the appeal
is premature and, on this court’s own motion, the appeal is dismissed.


                                       DISPOSITION
       The appeal is dismissed.
                            NOT TO BE PUBLISHED


                            GOODMAN, J.
We concur:


       MOSK, Acting P.J.


       KRIEGLER, J.


        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.